Citation Nr: 1819849	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-10 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1968, with subsequent service in the Army National Guard.   

This matter came before the Board of Veterans' Appeals (Board) from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

A videoconference hearing before the undersigned Veterans Law Judge was held at the RO in December 2017.  The hearing transcript has been associated with the claims file.

The Veteran previously submitted a claim of entitlement to service connection for a thoracolumbar spine disorder which was denied in a November 2005 rating decision.  The rating decision notes that the record did not include service medical records.  In connection with the Veteran's claim to reopen, the Veteran submitted Reserve examination records.  The Board notes that the Veteran had previously denied possession of any service medical records, which suggests that the Veteran obtained the records from a federal facility.  See March 2005 statement.  After consideration of 38 C.F.R. § 3.156(c), the Board finds the criteria for reconsidering the prior denial have been met.


FINDING OF FACT

The Veteran's thoracolumbar spine disorder is related to service.  


CONCLUSION OF LAW

The criteria for service connection for a thoracolumbar spine disorder have been met.  38 U.S.C. § 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran contends that service connection is warranted for his thoracolumbar spine disorder.  He asserts that he injured his back during service and that he has continued to have pain since that time.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The record documents medical evidence of a current diagnosis, notably thoracolumbar strain and degenerative joint disease and documents diagnoses of intervertebral disc disease and sciatica since March 1989.  It also includes the Veteran's competent history of back pain since initial injury in service in 1967 which the Veteran states occurred while working with ammunition in tanks and was due to heavy lifting; competent histories from the Veteran's spouse, who was married to the Veteran while he was in service, and in which she indicated that the Veteran complained of back pain since service; and corroborative letters written from the Veteran to his spouse in approximately 1968 while he was serving on active duty which note the Veteran reported a back injury and residual symptoms during service.  The record does include a negative opinion from a February 2014 VA examiner.  The examiner did not consider the competent evidence of in-service injury or the evidence of a diagnosed thoracolumbar spine disorder in 1989.  Resolving all doubt, the Board finds the evidence in equipoise as to whether the Veteran's current thoracolumbar spine disability is related to service.  In such circumstances, the benefit of the doubt goes to the Veteran; thus, service connection is warranted for a low back disorder.  38 U.S.C. §5107(b).


ORDER

Service connection for a thoracolumbar spine disorder is granted.  




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


